DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/02/2020, 05/18/2022 and 05/25/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimodaira, U.S. Patent 9,918,378.
Regarding Claim 1, Shimodaira teaches, a base (Fig. 2B), comprising: 
a main body (30); and 
a multilayer metal film (40) disposed on the main body, 
the multilayer metal film including: 
	a first metal film (44) disposed on the main body, the first metal film having conductivity; 
	a second metal film (45) on the first metal film and above the main body, the second metal film having resistance to solder leaching; and 
	a third metal film (48) on the second metal film, the third metal film having wettability and including an inwardly extended portion (the inwardly extended portion of 48) extending between the second metal film and the main body.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
Regarding Claim 3, Shimodaira further teaches, wherein 
the inwardly extended portion (the inwardly extended portion of 48) has a thickness equal to or less than a portion of the third metal film other than the inwardly extended portion.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
Regarding Claim 5, Shimodaira further teaches, wherein 
the third metal film contains a nobler metal than the first metal film and the second metal film (“first metal layer 44 may be formed of, for example, copper (Cu)…second metal layer 45 may be formed of a metal harder than the surface metal layer 48, such as copper (Cu)” (col. 3, line 65 to col. 4, line 2), “the surface metal layer 48 may be formed of, for example…Sn—Ag—Cu metal” (col. 5, lines 41-43) teaches claim 5, since Ag in (48) is nobler than the Cu in (44, 45)),.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 2; col. 5, lines 41-43).
Regarding Claim 6, Shimodaira further teaches, wherein the first metal film (44) contains Cu (“Cu”).  (Shimodaira: Figs. 1 and 2, col. 3, lines 65-66).
Regarding Claim 7, Shimodaira further teaches, wherein the second metal film (45) contains Ni (“second metal layer 45 may be formed of a metal harder than the surface metal layer 48, such as copper (Cu), nickel (Ni), or gold (Au)”).  (Shimodaira: Figs. 1 and 2, col. 3, line 67 to col. 4, line 3).
Regarding Claim 14, Shimodaira further teaches, wherein 
the third metal film contains a nobler metal than the first metal film and the second metal film (“first metal layer 44 may be formed of, for example, copper (Cu)…second metal layer 45 may be formed of a metal harder than the surface metal layer 48, such as copper (Cu)” (col. 3, line 65 to col. 4, line 2), “the surface metal layer 48 may be formed of, for example…Sn—Ag—Cu metal” (col. 5, lines 41-43) teaches claim 5, since Ag in (48) is nobler than the Cu in (44, 45)),.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 2; col. 5, lines 41-43).
Regarding Claim 17, Shimodaira further teaches, wherein the first metal film (44) contains Cu (“Cu”).  (Shimodaira: Figs. 1 and 2, col. 3, lines 65-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira, as applied to claim 1, in view of Yoshioka et al., (hereinafter Yoshioka), U.S. Patent Application Publication 2017/0345551, and further in view of Iwamoto Japanese Patent JPS63122248A.
Regarding Claim 2, Shimodaira is silent on including magnetic metal powder and the end edge of the inwardly extended portion being located on the magnetic metal powder below the second metal film.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
Shimodaira does not explicitly teach, wherein 
the main body contains a magnetic metal powder, and 
an end edge of the inwardly extended portion is located on the magnetic metal powder below the second metal film.
However, Yoshioka teaches (Fig. 2), wherein 
the main body contains a magnetic metal powder (“a metal magnetic material” [0166]).  (Yoshioka: Figs. 2 and 3, para. [0166]).
Further, Iwamoto teaches (Fig. 1(e)), an end edge of the inwardly extended portion (3’, 8) is located on the insulating film (2) below the second metal film (4’).  (Iwamoto: Fig. 1(e), machine translation, para. [0001], lines 46-77).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wiring substrate of Shimodaira to include the magnetic metal powder of Yoshioka, the motivation being that “the density of the magnetic fluxes generated by the first to fourth coils L1 to L4 is improved by the magnetic resin layers 42” [0166].  (Yoshioka: Figs. 2 and 3, para. [0166]). 
Further, it would have been obvious to modify the multilayer metal film of the combination of Shimodaira in view of Yoshioka to include the end edge of the inwardly extended portion (3’, 8) located below the second metal film of Iwamoto, the motivation being to “cover the entire surface of a bump with a metal film which is not easily oxidized to eliminate exposed portions”.  (Iwamoto: Fig. 1(e), machine translation, para. [0001], lines 36-40).   Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, the combination of Shimodaira in view of Yoshioka and further in view of Iwamoto further teaches, wherein 
the inwardly extended portion (Shimodaira: the inwardly extended portion of 48) has a thickness equal to or less than a portion of the third metal film other than the inwardly extended portion.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
Regarding Claim 11, the combination of Shimodaira in view of Yoshioka is silent on including a non-magnetic insulating film between the main body and the second metal film, and the inwardly extended portion extending between the second metal film and the insulating film.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
The combination of Shimodaira in view of Yoshioka does not explicitly teach, further comprising: 
a non-magnetic insulating film between the main body and the second metal film, 
wherein the inwardly extended portion extends between the second metal film and the insulating film.
However, Iwamoto teaches, further comprising: 
a non-magnetic insulating film (2) between the main body and the second metal film (4’, 7), 
wherein the inwardly extended portion (3’, 8) extends between the second metal film and the insulating film.  (Iwamoto: Fig. 1(e), machine translation, para. [0001], lines 46-77).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multilayer metal film of the combination of Shimodaira in view of Yoshioka to include the non-magnetic insulating film (2) between the main body and the second metal film (4’, 7), and the inwardly extended portion (3’, 8) extending between the second metal film and the insulating film of Iwamoto, the motivation being to “cover the entire surface of a bump with a metal film which is not easily oxidized to eliminate exposed portions”.  (Iwamoto: Fig. 1(e), machine translation, para. [0001], lines 36-40).   Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, the combination of Shimodaira in view of Yoshioka and further in view of Iwamoto further teaches, wherein 
the third metal film contains a nobler metal than the first metal film and the second metal film (Shimodaira: “first metal layer 44 may be formed of, for example, copper (Cu)…second metal layer 45 may be formed of a metal harder than the surface metal layer 48, such as copper (Cu)” (col. 3, line 65 to col. 4, line 2), “the surface metal layer 48 may be formed of, for example…Sn—Ag—Cu metal” (col. 5, lines 41-43) teaches claim 5, since Ag in (48) is nobler than the Cu in (44, 45)),.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 2; col. 5, lines 41-43).
Regarding Claim 16, the combination of Shimodaira in view of Yoshioka and further in view of Iwamoto further teaches, wherein the first metal film (Shimodaira: 44) contains Cu (Shimodaira: “Cu”).  (Shimodaira: Figs. 1 and 2, col. 3, lines 65-66).
Regarding Claim 18, the combination of Shimodaira in view of Yoshioka and further in view of Iwamoto further teaches, wherein the second metal film (Shimodaira: 45) contains Ni (Shimodaira: “second metal layer 45 may be formed of a metal harder than the surface metal layer 48, such as copper (Cu), nickel (Ni), or gold (Au)”).  (Shimodaira: Figs. 1 and 2, col. 3, line 67 to col. 4, line 3).
Regarding Claim 19, the combination of Shimodaira in view of Yoshioka and further in view of Iwamoto further teaches, wherein the third metal film (Iwamoto: 8) contains Au (Iwamoto: “Au”), the motivation being to increase conductivity.  (Iwamoto: Fig. 1(e), machine translation, para. [0001], line 77).
Regarding Claim 20, the combination of Shimodaira in view of Iwamoto teaches the multilayer metal film of claim 1, however is silent on the main body containing a resin and a magnetic metal powder and including an inductor line connected to the multilayer metal film of the external terminal.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
The combination of Shimodaira in view of Iwamoto does not explicitly teach, further comprising: 
an inductor line disposed in the main body, 
wherein the main body contains a resin and a magnetic metal powder contained in the resin, 
the inductor line is electrically coupled to the multilayer metal film, and 
the multilayer metal film is included in an external terminal.
However, Yoshioka teaches (Fig. 3), further comprising: 
an inductor line (21, 22) disposed in the main body (40), 
wherein the main body contains a resin and a magnetic metal powder contained in the resin (“a magnetic powder and a resin” [0166]), 
the inductor line is electrically coupled to the multilayer metal film (“Cu, Ni, Sn” [0136]), and 
the multilayer metal film is included in an external terminal (11-14).  (Yoshioka: Figs. 2 and 3, para. [0139], [0166]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multilayer metal film of the base of the combination of Shimodaira in view of Iwamoto to include the inductor line connected to the multilayer metal film of the external terminal of Yoshioka, the motivation being that “a coil component capable of reducing the ripple current of coils when used for a multi-phase SW regulator and a switching regulator including the coil component” [0006].  (Yoshioka: Figs. 2 and 3, para. [0006]).  Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 4, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira, as applied to claims 1 and 3, respectively, in view of Iwamoto.
Regarding Claim 4 and similarly claims 12 and 15, Shimodaira is silent on including a non-magnetic insulating film between the main body and the second metal film, and the inwardly extended portion extending between the second metal film and the insulating film.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
Shimodaira does not explicitly teach, further comprising: 
a non-magnetic insulating film between the main body and the second metal film, 
wherein the inwardly extended portion extends between the second metal film and the insulating film.
However, Iwamoto teaches, further comprising: 
a non-magnetic insulating film (2) between the main body and the second metal film (4’, 7), 
wherein the inwardly extended portion (3’, 8) extends between the second metal film and the insulating film.  (Iwamoto: Fig. 1(e), machine translation, para. [0001], lines 46-77).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multilayer metal film of Shimodaira to include the non-magnetic insulating film (2) between the main body and the second metal film (4’, 7), and the inwardly extended portion (3’, 8) extending between the second metal film and the insulating film of Iwamoto, the motivation being to “cover the entire surface of a bump with a metal film which is not easily oxidized to eliminate exposed portions”.  (Iwamoto: Fig. 1(e), machine translation, para. [0001], lines 36-40).   Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the combination of Shimodaira in view of Iwamoto further teaches, wherein the third metal film (Iwamoto: 8) contains Au (Iwamoto: “Au”), the motivation being to increase conductivity.  (Iwamoto: Fig. 1(e), machine translation, para. [0001], line 77).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira, as applied to claim 1, in view of Yoshioka.
Regarding Claim 9, Shimodaira teaches the multilayer metal film of claim 1, however is silent on the main body containing a resin and a magnetic metal powder and including an inductor line connected to the multilayer metal film of the external terminal.  (Shimodaira: Figs. 1 and 2, col. 3, line 65 to col. 4, line 7; col. 5, lines 13-43).
Shimodaira does not explicitly teach, further comprising: 
an inductor line disposed in the main body, 
wherein the main body contains a resin and a magnetic metal powder contained in the resin, 
the inductor line is electrically coupled to the multilayer metal film, and 
the multilayer metal film is included in an external terminal.
However, Yoshioka teaches (Fig. 3), further comprising: 
an inductor line (21, 22) disposed in the main body (40), 
wherein the main body contains a resin and a magnetic metal powder contained in the resin (“a magnetic powder and a resin” [0166]), 
the inductor line is electrically coupled to the multilayer metal film (“Cu, Ni, Sn” [0136]), and 
the multilayer metal film is included in an external terminal (11-14).  (Yoshioka: Figs. 2 and 3, para. [0139], [0166]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multilayer metal film of the base of Shimodaira to include the inductor line connected to the multilayer metal film of the external terminal of Yoshioka, the motivation being that “a coil component capable of reducing the ripple current of coils when used for a multi-phase SW regulator and a switching regulator including the coil component” [0006].  (Yoshioka: Figs. 2 and 3, para. [0006]).  Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/25/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837